  8:19-cv-00195-LSC-MDN Doc # 55 Filed: 08/24/20 Page 1 of 11 - Page ID # 800




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

BAXTER NUTRITION, LLC et al.,
                                                              Case Number: 8:19-cv-00195
                        Plaintiffs,

          vs.                                                   PROTECTIVE ORDER

CNMC HOLDINGS, LLC, et al.,

                        Defendants.



     Upon consideration of the joint request of Plaintiffs and Ryan Zink, a Nonparty (“Zink”),
for entry of a Protective Order, (Filing No. 54) (the “Stipulation”), and noting the absence of
objection from Defendants, the Court enters the following Protective Order governing the
disclosure of Confidential Discovery Material by Ryan Zink to a Receiving Party in this Action.

     1)     Definitions. As used in this Order:

            a.      Action refers to the above-captioned litigation.

            b.       Confidential Discovery Material includes all information exchanged between
            the parties, whether gathered through informal requests or communications between
            the parties or their counsel, or gathered through formal discovery conducted pursuant
            to Rules 30 through 36, and Rule 45. Discovery Material includes information within
            documents, depositions, deposition exhibits, and other written, recorded, computerized,
            electronic or graphic matter, copies, and excerpts or summaries of documents disclosed
            as required under Rule 26(a). For the purposes of this Protective Order, Confidential
            Discovery Material shall include:

                    i. Commercial information relating to a Producing Party’s past or present
                    business dealings or employment including, but not limited to, any and all tax
                    data, price lists, financial information, financial or business plans or
                    projections, proposed strategic transactions or other business combinations,
                    unpatented inventions, internal audit practices, procedures and outcomes, trade
                    secrets or other commercially sensitive business, technical, non-public, or
                    confidential information, proprietary business and marketing plans and
                    strategies, studies or analyses by internal or outside experts, research and
                    development information, know-how, formulae, methods, designs,

                                                  1
  8:19-cv-00195-LSC-MDN Doc # 55 Filed: 08/24/20 Page 2 of 11 - Page ID # 801




                    competitive analyses, customer or prospective customer lists and information,
                    supplier lists, distributor lists, product costs, processes, source code, object
                    code, data collections, marketing plans, profit/loss information, product or
                    service pricing or billing agreements or guidelines, and/or confidential project-
                    related information of, or any agreement involving or executed by or on behalf
                    of, Dominus Health Intermediate Holdco, LLC, Dominus Health Holdings,
                    LLC, Dominus Health Holdings Purchaser, LLC, CR Holdings, LLC f/k/a CR
                    Holdings, Inc., Complete Nutrition Franchise Holdings, LLC f/k/a Complete
                    Nutrition Franchise Holdings, Inc., Complete Nutrition Worldwide, LLC, CN
                    Online, LLC, as well as their predecessors, successors, assigns, affiliates,
                    parent companies, subsidiaries, shareholders, members, managers, partners,
                    directors, officers, or family members;

                    ii. Personnel data of Zink, the parties, businesses operated by Zink, or their
                    employees, including but not limited to employment application information;
                    the identity of and information received from employment references; wage
                    and income information; benefits information; employee evaluations; medical
                    evaluation and treatment information and records; counseling or mental health
                    records; educational records; and employment counseling, discipline, or
                    performance improvement documentation;

                    iii. Information concerning settlement discussions and mediation, including
                    demands or offers, arising from a dispute between a party and a non-party;

                    iv. Medical or mental health information;

                    v. Records restricted or prohibited from disclosure by statute; and

                    vi. Any information copied or extracted from the previously described
                    materials, including all excerpts, summaries, or compilations of this
                    information or testimony, and documentation of questioning, statements,
                    conversations, or presentations that might reveal the information contained
                    within the underlying confidential Discovery Material.

               c.     A Receiving Parties is any person, or party to this litigation, that receives
               Confidential Discovery Material from Zink relating in any way to this Action.

     2)    Subpoena for Deposition of Zink. While this Protective Order applies generally to
protect the production, acquisition, or disclosure of Confidential Discovery Material from Zink
in this Action, Plaintiffs and Zink have further stipulated and agreed, and this Court orders, that,
during the Deposition of Zink, which (pursuant to the Rule 45 Subpoena) was previously
                                                  2
  8:19-cv-00195-LSC-MDN Doc # 55 Filed: 08/24/20 Page 3 of 11 - Page ID # 802




scheduled for August 26, 2020 and will now be rescheduled to a later date and time agreeable to
the parties (“Deposition of Zink”) inquiry into and disclosure of Confidential Discovery Material
is expressly prohibited, and the sole proper subject matter at the Deposition of Zink, shall be on
the following topics, as limited below:

                 a. In 2004, Zink and Cory Wiedel formed and/or began operating the Complete
                     Nutrition system.

                 b. In December 2015, Dominus Health Holdings, LLC purchased and became
                     the sole owner of the Complete Nutrition entities (the “Sale”). At that time,
                     Zink and others entered into various agreements for purposes of completing
                     the Sale (the “Sale Agreements”). The Sale Agreements contain
                     confidentiality provisions, which prohibit the disclosure of confidential
                     information, including the contents of the Agreements. As part of the Sale,
                     and thereafter, Zink also signed employment agreements containing
                     confidentiality provisions (the “Employment Agreements”). The terms,
                     conditions, contents, and provisions of the Sale Agreements and
                     Employment Agreements, and more generally, the terms on which the Sale
                     took place, shall not be discussed during the deposition of Zink.

                 c. In this Action, Plaintiffs contend that, during the time that Zink and Wiedel
                     formed and/or operated the Complete Nutrition entities, the company model
                     was focused on marketing and sales through various franchises at physical
                     locations, and this is the model that the Plaintiff Franchisees allegedly
                     bargained for when they entered into franchise agreements, prior to
                     December 2015. Plaintiffs further allege that sometime after the date that
                     the Complete Nutrition system was sold to Dominus Health Holdings, LLC,
                     the company model changed from focusing on in-store customer sales to
                     customer sales using an online platform, which allegedly damaged the
                     Plaintiffs.

                 d. Consistent with the foregoing, Plaintiffs seek testimony from Zink regarding
                     the Complete Nutrition model at the time of the companies inception
                     (including the concept of how Complete Nutrition intended, from its

                                                 3
  8:19-cv-00195-LSC-MDN Doc # 55 Filed: 08/24/20 Page 4 of 11 - Page ID # 803




                    inception, to operate through in-store franchises) through the time that the
                    companies were sold to Dominus Health Holdings, LLC, in December 2015.

                e. Without limitation, during the Deposition of Zink, the parties are prohibited
                    from inquiring about the Sale Agreements and Employment Agreements
                    (including any discussion about the terms, conditions, and/or the provisions
                    of such agreements); and/or Zink’s involvement, employment, and/or
                    business dealings with the Dominus entities involved in the Sale or
                    otherwise involved in the subject matter of this lawsuit; except, Plaintiffs are
                    permitted to simply confirm on the record that, as part of and after the Sale,
                    Zink executed written employment agreements with Dominus Health
                    Intermediate Holdco, LLC, which are subject to confidentiality.

                f. Additionally, in the Action, Defendants CNMC Holdings, LLC and CNMC
                    Franchising, LLC (collectively, “CNMC”) previously produced certain
                    redacted copies of sales documents, which allegedly involve Zink and one
                    or more of the Dominus entities, are marked either as Confidential or Highly
                    Confidential – Attorneys Eyes Only, and constitute Confidential Discovery
                    Material in this Action. At the Deposition of Zink, the parties are prohibited
                    from introducing or using these documents or any other documents
                    designated as Highly Confidential – Attorneys Eyes Only, or describing their
                    contents.    Furthermore, CNMC has produced additional documents
                    designated both as Confidential and Highly Confidential – Attorneys Eyes
                    Only. Any use of these documents or descriptions of their contents by Zink
                    or any party must be treated accordingly.

                g. The Deposition of Zink shall be limited to two (2) hours in duration.

     3)   Manner of Confidential Designation. If Zink is compelled to produce documents
constituting Confidential Discovery Material at any point during the pendency of this lawsuit,
Zink shall affix a “CONFIDENTIAL” designation to such documents produced in this Action.

          a. As to documentary information (defined to include paper or electronic documents,
             but not transcripts of depositions or other pretrial or trial proceedings), Zink must
             affix the legend “CONFIDENTIAL” to each page that contains protected material.

                                                 4
 8:19-cv-00195-LSC-MDN Doc # 55 Filed: 08/24/20 Page 5 of 11 - Page ID # 804




          b. If only a portion or portions of the information on a document page qualifies for
             protection, Zink must clearly identify the protected portion(s) (e.g., by using
             highlighting, underlining, or appropriate markings in the margins).

          c. If it is not feasible to label Confidential Discovery Material as “CONFIDENTIAL,”
             Zink shall indicate via cover letter or otherwise at the time of production that the
             material being produced is CONFIDENTIAL.

     4)   Timing of Confidential Designation.

          a. Except as otherwise stipulated or ordered, or where discovery is made available for
             inspection before it is formally disclosed, Confidential Discovery Material that
             qualifies for protection under this Order must be clearly so designated as
             “CONFIDENTIAL” before the material is disclosed or produced.

          b. If Zink responds to discovery by making Confidential Discovery Material available
             for inspection, Zink need not affix confidential designations until after the
             Receiving Party has selected the material it wants to receive. During the inspection
             and before the designation, all material made available for inspection is deemed
             “CONFIDENTIAL.” After the Receiving Party has identified the Confidential
             Discovery Material it wants produced, Zink must determine which materials, or
             portions thereof, qualify for protection under this Order, and designate the materials
             as “CONFIDENTIAL” as required under this order.

     5)   Qualified Recipients. For the purposes of this Protective Order, the persons
authorized to receive Confidential Discovery Material, including information designated as
“CONFIDENTIAL,” (hereinafter “Qualified Recipients”) are:

          a. The Parties, including any members, council members, officers, board members,
             directors, employees, or other legal representatives of the parties;

          b. Legal counsel representing the parties, and members of the paralegal, secretarial,
             or clerical staff who are employed by, retained by, or assisting such counsel;
             including vendors who are retained to copy documents or electronic files, provide
             technical, litigation support, or mock trial services, or provide messenger or other
             administrative support services;

          c. Any non-expert witness during any deposition or other proceeding in this Action,
             and counsel for that witness;

          d. Potential witnesses and their counsel, but only to the extent reasonably related to
             the anticipated subject matter of the potential witness’s deposition, trial, or hearing
                                                5
8:19-cv-00195-LSC-MDN Doc # 55 Filed: 08/24/20 Page 6 of 11 - Page ID # 805




          testimony for this Action, so long as such persons agree to maintain the confidential
          Discovery Material in confidence per the terms of this Order, and provided that
          such persons may only be shown copies of confidential Discovery Material and
          may not retain any such material;

       e. Consulting or testifying expert witnesses who will be providing professional
          opinions or assistance for this Action based upon a review of the CONFIDENTIAL
          information, and the staff and assistants employed by the consulting or testifying
          experts;

       f. Any mediator or arbitrator retained by the parties to assist with resolving and/or
          settling the claims of this Action and members of the arbitrator’s or mediator’s staff
          and assistants;

       g. The parties’ insurers for this Action, and their staff and assistants, members,
          officers, board members, directors or other legal representatives;

       h. Videographers, stenographers, and court reporters to document discoverable
          information, as well as for depositions taken in this Action, including persons
          operating video recording equipment and persons preparing transcripts of
          testimony;

       i. The court and its staff, any court reporter or typist recording or transcribing
          hearings and testimony, and jurors; and

       j. Any auditor or regulator of a party entitled to review the confidential Discovery
          Material due to contractual rights or obligations, or federal or state laws, or court
          orders, but solely for such contractual or legal purposes.

  6)   Dissemination by the Receiving Party. Counsel for the Receiving Party shall:
       a. Require Qualified Recipients who are non-expert witnesses or expert witnesses and
          consultants and who receive Confidential Discovery Material, including
          information designated as “CONFIDENTIAL,” to review and agree to the terms of
          this Protective Order and execute a copy of the Agreement attached hereto as
          Appendix A before receiving Confidential Discovery Material.

       b. Instruct witnesses, consultants, and outside counsel who assist with case
          preparation or represent a witness that disclosure of Confidential Discovery
          Material, including information designated as “CONFIDENTIAL,” is prohibited as
          set forth herein.

       c. Maintain a list of any Confidential Discovery Material disclosed and to whom,

                                             6
  8:19-cv-00195-LSC-MDN Doc # 55 Filed: 08/24/20 Page 7 of 11 - Page ID # 806




               along with the executed copies of the Appendix A Agreement.

     The prohibition on disclosing Confidential Discovery Material, including information
designated as “CONFIDENTIAL,” exists and is enforceable by the court even if the person
receiving the information fails or refuses to sign the Appendix A Agreement.

     7)    Duty as to Designations. In the event that Zink is compelled at some point during
this Action to disclose Confidential Discovery Material and/or designates information or items
as CONFIDENTIAL, Zink must exercise reasonable care to limit any such designation to specific
material that qualifies under the appropriate standards, and designate only those parts of material,
documents, items, or oral or written communications that qualify, so that other portions of the
material, documents, items, or communications for which protection is not warranted are not
swept unjustifiably within the ambit of this Order. Broadly described, indiscriminate, or
routinized designations are prohibited.

     8)    Limitations on Use. Confidential Discovery Material disclosed by Zink shall be used
by the Receiving Party only to prepare for and conduct proceedings herein and not for any
business or other purpose whatsoever.

     9)    Maintaining Confidentiality. Confidential Discovery Material disclosed by Zink,
including that designated as “CONFIDENTIAL,” shall be held in confidence by each Qualified
Recipient to whom it is disclosed, shall be used only for purposes of this action, and shall not be
disclosed to any person who is not a Qualified Recipient. Each party, each Qualified Recipient,
and all counsel representing any party, shall use their best efforts to maintain all Confidential
Discovery Material, including information designated as “CONFIDENTIAL,” in such a manner
as to prevent access, even at a hearing or trial, by individuals who are not Qualified Recipients.
Nothing herein prevents disclosure beyond the terms of this Protective Order if the party claiming
confidentiality consents in writing to such disclosure.

     10) Copies. Discovery Material designated as “CONFIDENTIAL” shall not be copied or
otherwise reproduced by the Receiving Party, except for transmission to Qualified Recipients,
without the written permission of Zink or, in the alternative, by order of the court. However,
nothing herein shall restrict a Qualified Recipient from loading confidential documents into
document review platforms or programs for the purposes of case or trial preparation or making


                                                  7
  8:19-cv-00195-LSC-MDN Doc # 55 Filed: 08/24/20 Page 8 of 11 - Page ID # 807




working copies, abstracts, digests, and analyses of information designated as “CONFIDENTIAL”
under the terms of this Protective Order.

     11) Docket Filings. All documents of any nature including, but not limited to, briefs,
motions, memoranda, transcripts, discovery responses, evidence, and the like that are filed with
the court for any purpose and that contain Confidential Discovery Material, including information
designated as “CONFIDENTIAL,” shall be provisionally filed under restricted access with the
filing party’s motion for leave to file restricted access documents. A party seeking to file
Confidential Discovery Material under restricted access must comply with the court’s rules and
electronic docketing procedures for filing such motions.

     12) Depositions. The following procedures shall be followed at all depositions to protect
the integrity of all Confidential Discovery Material disclosed by Zink, including but not limited
to documents or other materials designated as “CONFIDENTIAL”:

           a. Only Qualified Recipients may be present at a deposition in which such information
              is disclosed or discussed.

           b. All deposition testimony which discloses or discusses Confidential Discovery
              Material shall be treated as confidential and may only be disclosed to Qualified
              Recipients, for purposes of this Action.

           c. Notwithstanding section 12(b) of this Protective Order, Confidential Discovery
              Material, including but not limited to information designated as
              “CONFIDENTIAL,” may be used at a nonparty deposition only if necessary to the
              testimony of the witness.

     13) Challenges to Confidentiality Designations. A Receiving Party that questions
Zink’s confidentiality designation will, as an initial step, contact Zink and confer in good faith to
resolve the dispute. If the parties are unable to resolve the dispute without court intervention, they
shall schedule a conference call with the magistrate judge assigned to the case before engaging
in written motion practice. If a written motion and briefing are necessary and the information in
dispute must be reviewed by the court to resolve that motion, the confidential information shall
be filed under restricted access pursuant to the court’s electronic docketing procedures. The party
that produced the information designated as “CONFIDENTIAL” bears the burden of proving it
was properly designated. The party challenging a “CONFIDENTIAL” designation must obtain a


                                                   8
  8:19-cv-00195-LSC-MDN Doc # 55 Filed: 08/24/20 Page 9 of 11 - Page ID # 808




court order before disseminating the information to anyone other than Qualified Recipients.

     14) Use at Court Hearings and Trial. Subject to the Federal Rules of Evidence,
Confidential Discovery Material designated as “CONFIDENTIAL” may be offered for in camera
review by the Court or under other conditions to prevent unnecessary disclosure.

     15) Return or Destruction of Documents. Upon final termination of this Action,
including all appeals, each party shall make reasonable efforts to destroy all Confidential
Discovery Material designated as “CONFIDENTIAL.” The destroying party shall notify Zink or
his counsel when destruction under this provision is complete. If a party is unable to destroy all
Confidential Discovery Material designated as “CONFIDENTIAL,” that material shall be
returned to Zink or Zink’s counsel. This Protective Order shall survive the final termination of
this action, and it shall be binding on the parties and their legal counsel in the future.

     16) Modification. This Protective Order is entered without prejudice to the right of any
party to ask the court to order additional protective provisions, or to modify, relax or rescind any
restrictions imposed by this Protective Order when convenience or necessity requires. Disclosure
other than as provided for herein shall require the prior written consent of Zink, or a supplemental
Protective Order of the court.

     17) Additional Parties to Litigation. In the event additional parties are joined in this
action, they shall not have access to Confidential Discovery Material, including information
designated as “CONFIDENTIAL,” until the newly joined party, by its counsel, has executed and,
at the request of any party, filed with the court, its agreement to be fully bound by this Protective
Order.

     18) Sanctions.

           a. Any party subject to the obligations of this order who is determined by the court
               to have violated its terms may be subject to sanctions imposed by the court under
               Rule 37 of the Federal Rules of Civil Procedure and the court’s inherent power.

           b. Confidentiality designations that are shown to be clearly unjustified or that have
               been made for an improper purpose (e.g., to unnecessarily prolong or encumber
               the case development process or to impose unnecessary expenses and burdens on
               other parties) expose the designating party to sanctions. Upon discovering that
               information was erroneously designated as CONFIDENTIAL, Zink shall

                                                   9
8:19-cv-00195-LSC-MDN Doc # 55 Filed: 08/24/20 Page 10 of 11 - Page ID # 809




           promptly notify all other Parties of the improper designation

   19) Inadvertent Disclosure of Protected Discovery Material.

        a. If Zink inadvertently fails to properly designate Confidential Discovery Material
           as “CONFIDENTIAL,” Zink shall have 14 days from discovering the oversight to
           correct that failure. Such failure shall be corrected by providing written notice of
           the error to every Receiving Party.

        b. Any Receiving Party notified that Confidential Discovery Material was received
           without the appropriate confidentiality designation as authorized under this order
           shall make reasonable efforts to retrieve any such documents distributed to
           persons who are not Qualified Recipients under this order, and as to Qualified
           Recipients, shall exchange the undesignated or improperly designated documents
           with documents that include the correct “CONFIDENTIAL” designation.

   20) Disclosure of Privileged or Work Product Discovery Material.

        a. The production of attorney-client privileged, or work-product protected
           electronically stored information (“ESI”) or paper documents, whether disclosed
           inadvertently or otherwise, is not a waiver of the privilege or protection from
           discovery in this case or in any other federal or state proceeding. This Protective
           Order shall be interpreted to provide the maximum protection allowed by Federal
           Rule of Evidence 502(d). Nothing contained herein is intended to or shall serve to
           limit a party’s right to conduct a review of documents, ESI or information
           (including metadata) for relevance, responsiveness and/or segregation of privileged
           and/or protected information before production.

        b. Any party who discloses documents that are privileged or otherwise immune from
           discovery shall promptly upon discovery of such disclosure, advise the Receiving
           Party and request that the documents be returned. The Receiving Party shall return
           such produced documents or certify their destruction, including all copies, within
           14 days of receiving such a written request. The party returning such produced
           documents may thereafter seek re-production of any such documents pursuant to
           applicable law.


    August 24, 2020.
                                                 BY THE COURT:

                                                 ________________________
                                                 Michael D. Nelson
                                                 United States Magistrate Judge
                                            10
 8:19-cv-00195-LSC-MDN Doc # 55 Filed: 08/24/20 Page 11 of 11 - Page ID # 810




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


BAXTER NUTRITION, LLC, et al.                                 Case Number: 8:19-cv-00195

                       Plaintiffs,                                   APPENDIX A

        vs.

CNMC HOLDINGS, LLC et al.

                       Defendants.


       I hereby acknowledge that I am about to receive Confidential Information supplied in
connection with the above-captioned case. I understand that such information is being provided to
me pursuant to the terms and restrictions of the Protective Order entered in this case. I have been
given a copy of the Protective Order, have read the Protective Order, and agree to be bound by its
terms. I understand that Confidential Information as defined in the Protective Order, or any notes
or other records that may be made regarding any such materials, shall not be disclosed to any
persons except as permitted by the Protective Order.


This ____ day of _________________, 20____.




 Printed Name                                          Signature
